DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed October 19, 2022 have been fully considered but they are not persuasive. In the applicants arguments, the applicant argues the amended features of independent claim 1 and then further states that the independent claims 11 and 18 recites similar elements; however this is true for independent claim 11 it is not so for independent claim 18.  Claim 18 does not include the amended elements in now amended independent claims 1 and 11.  Further the arguments presented only argues the newly amended features, in particular, the third message trigger a timer and based on receiving of the fourth message of one of the plurality of RACH procedures by the wireless communication device prior to expiration of the timer, terminating the rest of the plurality of RACH procedures, found in independent claims 1 and 11.  No additional arguments were presented on the patentability for claim 18.  Shih and Shah teaches the claimed subject matter of claim 18 where Shih teaches UE is performing a contention-based RA procedure, if there is PRACH resource on the current active UL BWP, the UE transmits a RA preamble (Msg1) on the current active UL BWP and tries to receive a RA Response (RAR/Msg2) on the current active DL BWP. Otherwise the UE switches to the initial active UL BWP and the initial active DL BWP, and then performs Msg1 transmission and Msg2 reception (see paragraph 0378), Msg2 reception during the ra-ResponseWindow, some alternatives for selecting the DL BWP could be as follows: UE monitors all active DL, The one paired with the active UL BWP for Msg1 transmission, The one receiving the PDCCH order, The one indicated in PDCCH order and see paragraphs 0388 – 0392); and  Msg4 PDCCH reception during ra-ContentionResolutionTimer, some alternatives for selecting DL BWP could be as follows: UE monitors all active DL BWPs, The same one as for Msg2 reception, The one paired with UL BWP for Msg3, The one indicated in PDCCH order (see paragraphs 0397 – 0401) which shows the messages transmitted on a UL BWP and a DL BWP.  Shih does not explicitly teach performing a plurality of random access (RACH) procedures with a wireless communication device on a first frequency resource set and a second frequency resource set, wherein the plurality of RACH procedures each comprises and based on a successful receiving of the second message of one of the plurality of RACH procedures by the wireless communication device, terminating the rest of the plurality of RACH procedures.  Shah from the field of communications similar to that of Shih teaches processor controls to repeatedly perform a prioritized random access procedure with the base station, based on the received random access configuration parameters, for a time period up to an end of a primary time interval or until a maximum number of RACH procedures is reached or until successful completion of the prioritized random access procedure with the base station (see paragraph 0010; where random access procedure is repeatedly performed)  and 3GPP is also studying a two-step RACH procedure for 5G NR, where a message 1, that corresponds to messages 1 and 3 in the four-step RACH procedure, is transmitted at first. Then, the gNB will respond with a message 2, corresponding to messages 2 and 4 of the LTE RACH procedure. Due to the reduced message exchange, the latency of the two-step RACH procedure may be reduced compared to the four-step RACH procedure (see paragraph 0046).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to repeatedly perform the RACH procedure (plurality of RACH procedures) of Shih until a successful completion as taught by Shah and to have the 4-step RACH of Shih to be performed as a 2-step RACH as taught by Shah.  The motivation for doing this is to provide for an efficient system where system synchronization is ensured and reduce latency.  Therefore, the rejection of claim 18 under Shih and Shah remains.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US 2019/0208548 A1) in view of Shah et al. (US 2020/0374926 A1).
For claim 18, Shih teaches: receiving a first message on a first frequency resource from the wireless communication device, wherein the first frequency resource is selected from the first frequency resource set (see paragraph 0378; UE is performing a contention-based RA procedure, if there is PRACH resource on the current active UL BWP, the UE transmits a RA preamble (Msg1) on the current active UL BWP and tries to receive a RA Response (RAR/Msg2) on the current active DL BWP. Otherwise the UE switches to the initial active UL BWP and the initial active DL BWP, and then performs Msg1 transmission and Msg2 reception, see paragraphs 0380 – 0387; Msg1 transmission, some alternatives for selecting the UL BWP could be as follows: The one with the earliest PRACH occasion or the shortest slot length, Based on channel quality of DL or UL BWP, Based on logical channel (LCH) which triggers the RA, Based on priority of BWP, The one paired with the DL BWP receiving the PDCCH order, The one indicated in the PDCCH order and see paragraphs 0393 – 0396; Msg3 transmission, some alternatives for selecting UL BWP could be as follows: The same one as for Msg1 transmission, According to UL grant in Msg2 (RAR), The one indicated in PDCCH order); transmitting a second message on a second frequency resource to the wireless communication device within a predetermined time window, wherein the second frequency resource is selected from the second frequency resource set (see paragraphs 0388 – 0392; Msg2 reception during the ra-ResponseWindow, some alternatives for selecting the DL BWP could be as follows: UE monitors all active DL, The one paired with the active UL BWP for Msg1 transmission, The one receiving the PDCCH order, The one indicated in PDCCH order and see paragraphs 0397 – 0401;  Msg4 PDCCH reception during ra-ContentionResolutionTimer, some alternatives for selecting DL BWP could be as follows: UE monitors all active DL BWPs, The same one as for Msg2 reception, The one paired with UL BWP for Msg3, The one indicated in PDCCH order).  Shih does not explicitly teach performing a plurality of random access (RACH) procedures with a wireless communication device on a first frequency resource set and a second frequency resource set, wherein the plurality of RACH procedures each comprises and based on a successful receiving of the second message of one of the plurality of RACH procedures by the wireless communication device, terminating the rest of the plurality of RACH procedures.  Shah from the field of communications similar to that of Shih teaches  processor controls to repeatedly perform a prioritized random access procedure with the base station, based on the received random access configuration parameters, for a time period up to an end of a primary time interval or until a maximum number of RACH procedures is reached or until successful completion of the prioritized random access procedure with the base station (see paragraph 0010) and 3GPP is also studying a two-step RACH procedure for 5G NR, where a message 1, that corresponds to messages 1 and 3 in the four-step RACH procedure, is transmitted at first. Then, the gNB will respond with a message 2, corresponding to messages 2 and 4 of the LTE RACH procedure. Due to the reduced message exchange, the latency of the two-step RACH procedure may be reduced compared to the four-step RACH procedure (see paragraph 0046).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to repeatedly perform the RACH procedure of Shih until a successful completion as taught by Shah and to have the 4-step RACH of Shih to be performed as a 2-step RACH as taught by Shah.  The motivation for doing this is to provide for an efficient system where system synchronization is ensured and reduce latency.

Allowable Subject Matter
Claim(s) 1 – 10, 11 – 17, 19 and 20 is/are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420. The examiner can normally be reached Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY MUI/Primary Examiner, Art Unit 2464